UNITED STATES COURT OF APPEALS

                 FOR THE FIFTH CIRCUIT


                  __________________

                     No. 96-60433
                  __________________


GLADYS MADISON, Guardian for Viola Williams,

                                    Plaintiff,

                           versus

VINTAGE PETROLEUM, INC., ET AL.,

                                    Defendants.

               * * * * * * * * * * * * *

HENRY LEE WILLIAMS,

                                    Plaintiff-Appellee,

                           versus

VINTAGE PETROLEUM, INC., ET AL.,

                                    Defendants,

VINTAGE PETROLEUM, INC.,

                                    Defendant-Appellant.

               * * * * * * * * * * * * *

                  __________________

                     No. 96-60585
                  __________________


GLADYS MADISON, Guardian for Viola Williams, Et Al.,

                                    Plaintiffs,
                                versus

     VINTAGE PETROLEUM, INC., ET AL.,

                                         Defendants.

                       * * * * * * * * * * * * *

     HENRY LEE WILLIAMS,

                                         Plaintiff-Appellant,

                                versus

     VINTAGE PETROLEUM, INC., ET AL.,

                                         Defendants,

     PLACID OIL CO.,

                                         Defendant-Appellee.

            ______________________________________________

         Appeals from the United States District Court for the
                    Southern District of Mississippi
                       (3:93-CV-663 & 3:93CV663LN)
             ______________________________________________

                          July 22, 1997
Before REAVLEY, JOLLY, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This consolidated appeal challenges the district court’s grant

of summary judgment in favor of Placid Oil Co. (“Placid”) against

Henry Lee Williams.    A panel of this court recently concluded that

the district court lacked jurisdiction over Williams’s claims and

ordered the matter remanded to state court.   See Madison v. Vintage


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   2
Petroleum,   Inc.,    1997   WL   381236   (5th   Cir.   July   10,   1997).

Accordingly, we vacate the judgment of the district court and grant

the appellant’s motion to dismiss the appeal (No. 96-60585).1

     Pursuant to the same authority, we maintain federal diversity

jurisdiction over Vintage Petroleum, Inc.’s (“Vintage”) appeal from

the contempt order entered by the district court for its failure to

comply with a discovery order (No. 96-60433).               See id.      The

plaintiff argues that the protections otherwise provided to Vintage

and its attorneys by the work product doctrine were waived when

Southeastern Norm Environmental, Inc. (“Southeastern Norm”), a non-

testifying, consulting expert witness hired by Vintage, disclosed

its reports to the Mississippi State Department of Health (“DOH”).

Under the circumstances of this case, we disagree.         First, neither

Vintage nor its attorneys voluntarily disclosed Southeastern Norm’s

reports to DOH.      Rather, it is undisputed that the holders of the

privilege did not authorize the disclosure or know that it had

occurred.    Second, nothing in the record establishes that the

plaintiff in the instant case was privy to the disclosure of the

subject reports.     This court has recognized that the work product

doctrine exists “to promote the adversary system by safeguarding

the fruits of an attorney’s trial preparations from the discovery


     1
       The panel also held that there is federal jurisdiction over
the claims brought by Gladys Madison, as guardian for Viola
Williams. See id. Because the plaintiff in that matter did not
appeal the district court’s grant of summary judgment in favor of
Placid, that decision remains in full force.

                                     3
attempts of an opponent.”   Shields v. Sturm, Ruger & Co., 864 F.2d

379, 382 (5th Cir. 1989).   We believe that the doctrine’s goal will

be served most effectively in this case by continuing to protect

the reports from discovery.    Accordingly, we REVERSE the contempt

order entered by the district court against Vintage.




                                  4